PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,260,130
Issue Date: 1 Mar 2022
Application No. 15/448,420
Filing or 371(c) Date: 2 Mar 2017
Attorney Docket No. FREQ-010/01US 327188-2026

:
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:
:
:


This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM INDICATED ON FACE OF PATENT UNDER 37 C.F.R. § 1.705(b),” (“Request”) filed April 14, 2022, which requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from one thousand three hundred fifty-three (1353) days to one thousand three hundred ninety-nine (1399) days. The USPTO’s redetermination of the PTA indicates the correct PTA is 1399 days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 1353 days on March 1, 2022. The present petition under 37 CFR 1.705(b) and required $210 fee were timely filed on April 14, 2022. 

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 915 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 729 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 244 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
47 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 1353 days (915 days of A Delay + 729 days of B Delay + 0 days of C Delay - 244 days of Overlap - 47 days of Applicant Delay).

The Request discloses the period of Overlap is 245, not 244, days. The Request argues the Office erred when it entered a 47 day period of reduction pursuant to 37 CFR 1.704(c)(10) in connection with the filing of an application data sheet (“ADS”) changing the address of the applicant on January 14, 2022, after a notice of allowance was mailed on November 12, 2021. The Request asserts the period of Applicant Delay is 0 days.

The Request argues the correct PTA is 1399 days (915 days of A Delay + 729 days of B Delay + 0 days of C Delay – 245 days of Overlap – 0 days of Applicant Delay).

As will be discussed, the Office concurs that the period of Overlap is 245 days and the 47 day period of reduction pursuant to 37 CFR 1.704(c)(10) in connection with the filing of the ADS on January 14, 2022, after a notice of allowance was mailed on November 12, 2021 is unwarranted. The correct period of Applicant Delay is 0 days. Therefore, the correct PTA is 1399 days (915 days of A Delay + 729 days of B Delay + 0 days of C Delay – 245 days of Overlap – 0 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 915 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 915 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 729 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 729 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request disputes the Office’s prior determination the number of days of Overlap is 244 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and determined the number of days of Overlap is 245 days, beginning on March 3, 2020 and ending on and including November 2, 2020.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 47 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 0 days. 

The Request argues no reduction, not a 47 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of an ADS changing the address of the applicant on January 14, 2022, after a notice of allowance was mailed on November 12, 2021. 

The Office concurs.

37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

Turning to the facts of this case:  A notice of allowance was mailed on November 12, 2021. On January 14, 2022, applicant filed the issue fee and an ADS. The sole change in the ADS was to the applicant’s address. 

Changes to Patent Term Adjustment in View of the Federal Circuit Decision in Novartis v. Lee, Final Rule, 80 Fed. Reg. 1346 (January 9, 2015) states, in pertinent part, that:

[T]he submission of the following papers after a notice of allowance will not be considered a failure to engage in reasonable efforts to conclude processing of examination of the application under § 1.704(c)(10): (1) An Issue Fee(s) Transmittal (PTOL–85B); (2) a power of attorney; (3) a power to inspect; (4) a change of address; (emphasis added) …

The January 14, 2022 ADS is a paper that may be submitted after a notice of allowance that will not trigger a reduction under 37 CFR 1.704(c)(10). 

The 47 day period of reduction has been removed, and the period of Applicant Delay is 0 days.


Conclusion

The Request asserts the correct period of Overlap is 245 days, the correct period of Applicant Delay is 0 days, and the correct PTA is 1399 days (915 days of A Delay + 729 days of B Delay + 0 days of C Delay – 245 days of Overlap – 0 days of Applicant Delay).

As previously discussed, the correct period of Overlap is 245 days and the correct period of Applicant Delay is 0 days.   Therefore, the correct PTA is 1399 days (915 days of A Delay + 729 days of B Delay + 0 days of C Delay – 245 days of Overlap – 0 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of one thousand three hundred ninety-nine (1399) days.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one thousand three hundred ninety-nine (1399) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction